United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ron Krumie, for the appellant
Office of Solicitor, for the Director

Docket No. 06-1257
Issued: March 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2006 appellant, through her representative, filed a timely appeal of a
February 1, 2006 merit decision of the Office of Workers’ Compensation Programs terminating
her compensation and authorization for medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective February 1, 2006 on the grounds that she had no further employment-related disability;
and (2) whether the Office properly terminated authorization for medical benefits.
FACTUAL HISTORY
On July 22, 1999 appellant, then a 44-year-old mail processor, filed a claim for a
traumatic injury to her right hand occurring on July 20, 1999 when she pulled a muscle while
grasping a large handful of mail. She did not stop work. The Office accepted appellant’s claim

for right extensor tendinitis, bilateral de Quervain’s tendinitis and medial and lateral
epicondylitis of the right elbow.
On March 28, 2000 Dr. Jerry A. Taylor, an osteopath, performed a tenosynovectomy and
tendolysis of the abductor pollicis longus and extensor pollicis brevio tendon in the first dorsal
compartment of the right wrist. Following the surgery appellant returned to limited-duty
employment on June 16, 2000.
On July 10, 2000 appellant filed an occupational disease claim alleging that she sustained
tendinitis due to factors of her federal employment. The Office assigned the case
File No. 090455698 and accepted the claim for left arm tendinitis. The Office combined this
case into File No. 090455698.
The Office accepted that appellant sustained a recurrence of disability on August 5, 2000.
Based on the opinion of Dr. Saul Z. Forman, a Board-certified psychiatrist, the Office also
accepted that appellant sustained chronic pain syndrome due to her July 20, 1999 employment
injury.1
In a report dated February 15, 2002, Dr. Taylor diagnosed status post surgery for
de Quervain’s tenosynovitis of the right wrist, bilateral lateral humeral epicondylitis and
capsulitis of the trapezoid first metacarpal joint on the right side. He found that appellant could
work light duty and listed work restrictions.
By letter dated September 10, 2002, the Office referred appellant to Dr. Norman L.
Pollak, a Board-certified orthopedic surgeon, for a second opinion evaluation. In a report dated
September 25, 2002, Dr. Pollak related:
“I did review the rather extensive notes issued by Dr. Forman, dated October 27,
2000 which indicate rather severe psychiatric problems which preclude
[appellant] from working, at least at that time. I was not able to confirm the
remainder of the diagnoses other than [c]hronic [p]ain [s]yndrome which, by
definition, implies a nonorganic etiology. Therefore, on a musculoskeletal basis,
based on today’s examination, I see no indication for work restrictions.”
On November 5, 2002 the Office referred appellant for a second opinion evaluation with
Dr. Elliott Wolf, a Board-certified psychiatrist. In a report dated November 20, 2002, Dr. Wolf
diagnosed a personality disorder with borderline features unrelated to her employment. He
found that appellant had no employment-related psychiatric condition. In a work capacity
evaluation dated December 22, 2002, Dr. Wolf opined that she could work eight hours per day at
her usual employment. In a supplemental report dated February 13, 2003, he indicated that he
was unaware that appellant was diagnosed with chronic pain syndrome which he noted “implies
a psychogenic rather than medical basis for one’s pain.”
1

In a report dated October 27, 2000, Dr. Forman diagnosed recurrent major depression with psychotic features,
panic disorder with agoraphobia and a mood disorder due to numerous musculoskeletal problems with depressive
features. He stated, “In my opinion [appellant] has a chronic pain disorder associated with depression” and noted
that she attributed her problems to her employment injury.

2

By letter dated March 11, 2003, the Office requested that Dr. Pollak address whether
appellant had residuals of her employment injuries and the extent of any disability. In a response
dated March 20, 2003, he stated that she had no residuals of her accepted conditions of “right
extensor tendinitis, right medial and lateral humeral epicondylitis, left arm tendinitis, right arm
surgery and bilateral de Quervain’s tendinitis.” Dr. Pollak opined that appellant could perform
her usual employment.
On April 17, 2003 the Office requested that Dr. Wolf clarify whether appellant had
residuals of her accepted condition of chronic pain syndrome. On August 20, 2003 he opined
that Dr. Forman could respond more accurately to the Office’s questions.
By letter dated September 25, 2003, the Office requested that Dr. Taylor review and
discuss Dr. Pollak’s reports. On October 1, 2003 he reported that he based his diagnosis of
lateral humeral epicondylitis on appellant’s complaints of pain rather than objective findings.
Dr. Taylor found that she could perform light duty.
The Office notified appellant that a conflict existed between Dr. Taylor and Dr. Pollak on
the issue of the nature and extent of her work-related disability. It referred her to Dr. Ronald
Rusko, a Board-certified plastic surgeon, for an impartial medical examination. In a report dated
April 6, 2004, Dr. Rusko discussed her history of injury and listed findings on physical
examination. He stated:
“On clinical examination I find that there is a gross overreaction on [appellant’s]
part. I cannot find any specific evidence of any tendinitis in the upper extremities
including epicondylitis and de Quervain syndrome. [Appellant] has diffuse
tenderness but provocative measures do not reproduce pain to make any diagnosis
of any tendinitis.”
Dr. Rusko opined that appellant’s tendinitis had resolved but recommended an
electromyogram (EMG) to evaluate other sensory disturbances.
An EMG performed on April 22, 2004 revealed bilateral carpal tunnel syndrome (CTS).
In a report dated April 30, 2004, Dr. Rusko diagnosed bilateral CTS of uncertain etiology,
possibly due to obesity. He found that appellant required work restrictions due to CTS. In a
work restriction evaluation dated May 10, 2004 and supplemental report dated May 11, 2004 he
found that she required no work limitations due to her accepted conditions, but required
limitations due to carpal tunnel syndrome. On May 21, 2004 Dr. Rusko stated that “since
[appellant] was a poor historian, I cannot state whether this is a work-related condition or not
because I have no idea when this had started, whether she was working or not working.”
The Office referred appellant to Dr. Charles F. Xeller, a Board-certified orthopedic
surgeon, for a second opinion evaluation. In a report dated July 6, 2004, Dr. Xeller diagnosed
status post de Quervain’s release, mild bilateral CTS and resolved bilateral epicondylitis. He
found that appellant had “recovered from her de Quervain’s tendinitis with a negative
Finkelstein’s test” and that she had no residuals of her epicondylitis. Dr. Xeller attributed the
CTS to “her age, gender and exogenous obesity, rather than any work[-]related condition, given

3

she has not worked in nearly four years and her symptoms continue.” Dr. Xeller listed work
restrictions for her nonemployment-related CTS.
The Office requested that Dr. Taylor comment on Dr. Xeller’s report; however, in a
response dated August 30, 2004, Dr. Taylor indicated that he would “not be drawn into a
possible confrontation” with another physician.
On November 30, 2004 the Office referred appellant to Dr. Forman for another second
opinion evaluation. In a report dated December 7, 2004, he diagnosed paranoid schizophrenia,
possible chronic schizophrenia, a mood disorder due to somatic problems, possible major
depressive disorder with psychosis, panic disorder with agoraphobia and a personality disorder.
Dr. Forman noted that there was conflicting evidence regarding whether appellant had residuals
of her employment injury. He stated:
“My visual examination noted that [appellant] walked with a limp, would not use
her right hand, complained of severe pain in her right shoulder and entire right
arm and pain in her left hand; this is the only evidence I can provide to explain
how it supports a diagnosis of mood disorder secondary to medical conditions. I
believe that her condition has not returned to its baseline.”
Dr. Forman opined that appellant was unable to work because of “residuals of her chronic
pain which she perceives as her primary problem. Appellant is further disabled by her
underlying disorders of thought and mood, which are of permanent nature.”
In a progress report dated December 21, 2004, Dr. Taylor diagnosed bilateral lateral
humeral epicondylitis, tenosynovitis of the flexor pollicis longus tendon and medial humeral
epicondylitis of the right elbow. He indicated that the diagnosed conditions were employment
related and listed work restrictions.
By letter dated April 14, 2005, the Office referred appellant to Dr. Jeffrey Hall, a Boardcertified surgeon, to resolve a conflict between Dr. Taylor and Dr. Xellar on the issue of whether
she had any further work-related condition or disability on the issue of whether she had carpal
tunnel syndrome. In a report dated May 6, 2005, Dr. Hall reviewed the medical records and
discussed appellant’s complaints. On physical examination, he noted negative Spurling and
Finkelstein maneuvers and objective findings of “two incisions, one at the base of the right
thumb, the other in the metacarpal phalangeal joint crease volarly of the same thumb. There is
some mild postoperative swelling of the right thumb.” Dr. Hall diagnosed resolved right wrist
de Quervain’s tendinitis and resolved bilateral medial and lateral epicondylitis. He further
diagnosed nonemployment-related arthritis of the trapeziometacarapal joint, tenosynovitis of the
right thumb and bilateral CTS. He stated:
“I do not believe there is any residual regarding [appellant’s] medial or lateral
bilateral epicondylitis or her right de Quervain’s tendinitis. She still has multiple
complaints in these areas but there are no objective findings. All provocation
maneuvers for all of these tend[ons] are negative.
“With regard to [appellant] carpal tunnel syndrome, from my review of the
records it seems that her EMG became positive after she was off work. With the
4

EMG also positive four years after being off work, it is my opinion that other
factors are the cause of her CTS. This would include [appellant’s] significant
obesity.”
Dr. Hall listed prophylactic work restrictions.
On May 24, 2005 the Office requested that Dr. Forman address whether appellant had
any diagnoses due to her employment injury. In a report dated June 22, 2005, he reviewed the
recent medical evidence, including Dr. Hall’s May 6, 2005 report. Dr. Forman noted that
Dr. Hall found no objective findings of the accepted conditions. He asserted, “ Ido not find that
any of the emotional diagnoses are related to work prior to the injury or accelerated, aggravated
or precipitated them.”
On December 20, 2005 the Office notified appellant that it proposed to terminate her
compensation and authorization for medical benefits on the grounds that the weight of the
medical evidence established that she had no further employment-related disability or condition.
In a progress report dated January 10, 2006, Dr. Taylor listed findings of a positive
Tinel’s test and Phalen’s sign. He diagnosed bilateral CTS, lateral humeral epicondylitis and
early degenerative osteoarthritis of the first metacarpal joint. Dr. Taylor opined that appellant
required work restrictions.
Appellant requested a schedule award on January 11, 2006.
By decision dated February 1, 2006, the Office terminated appellant’s entitlement to
compensation, including a schedule award and authorization for medical benefits effective that
date.2
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. The Office may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.3 The Office’s burden of proof in terminating compensation includes the necessity
of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.4

2

Appellant requested an oral hearing on February 26, 2006. She appealed her case to the Board on May 8, 2006.
A hearing representative issued a decision on November 13, 2006 affirming the February 1, 2006 Office decision.
Under the principles discussed in Douglas E. Billings, 41 ECAB 880 (1990), the Office’s November 13, 2006
decision, issued while the Board had jurisdiction over the matter in dispute, is null and void. Lawrence Sherman,
55 ECAB 359 (2004).
3

Gloria J. Godfrey, 52 ECAB 486 (2001).

4

Gewin C. Hawkins, 52 ECAB 242 (2001).

5

Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.5 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.6 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained bilateral de Quervain’s tendinitis, right
extensor tendinitis, right medial and lateral humeral epicondylitis, left arm tendinitis and chronic
pain syndrome due to factors of her federal employment. Appellant underwent right wrist
surgery on March 28, 2000 and returned to limited-duty employment on June 16, 2000. She
stopped work on August 5, 2000 and received compensation from the Office for total disability.
The Office determined that a conflict in medical opinion existed between Dr. Taylor,
appellant’s attending physician, and Dr. Pollak, an Office referral physician, regarding whether
appellant had any residuals of her accepted physical conditions. The Office referred appellant to
Dr. Rusko for an impartial medical examination. In a report dated April 6, 2004, Dr. Rusko
opined that she had no further residuals or disability due to her epicondylitis and de Quervain’s
syndrome. He found, however, that appellant had bilateral CTS. On May 21, 2004 Dr. Rusko
indicated that he was unable to determine whether her CTS was related to her employment.
The Office referred appellant to Dr. Xeller for a second opinion examination to further
develop whether her carpal tunnel syndrome was due to her federal employment. In a report
dated July 6, 2004, Dr. Xeller found that appellant had no residuals or disability from her
de Quervain’s tendinitis or bilateral epicondylitis. He related her CTS to her age and obesity and
not her employment.
The Office again found that a conflict remained regarding appellant’s work limitations
between Dr. Taylor and Dr. Xeller and referred her to Dr. Hall for an impartial medical
examination. The Board finds that the opinion of Dr. Hall, a Board-certified surgeon, selected to
resolve the conflict in opinion is based on a proper factual and medical background, is well
rationalized and supports that appellant’s disability due to her accepted employment injuries of
right epicondylitis and right de Quervain’s tendinitis ceased by February 1, 2006. Dr. Hall
provided a thorough discussion of the factual and medical history and accurately summarized the
5

5 U.S.C. § 8123(a).

6

20 C.F.R. § 10.321.

7

David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

6

relevant medical evidence. Additionally, he provided a proper analysis of his findings on
examination and reached conclusions about appellant’s condition which comported with his
findings.8 In his May 6, 2005 report, Dr. Hall discussed her complaints and reviewed the
medical evidence of record. He listed objective findings of thumb incisions and mild joint
swelling of the right thumb. Dr. Hall found that appellant had no further residuals due to her
lateral bilateral epicondylitis or right de Quervain’s tendinitis. He provided rationale for his
opinion by explaining that appellant had no objective findings on physical examination
supporting these conditions. Dr. Hall found that she could work with prophylactic restrictions.
As his report is detailed, well rationalized and based on a proper factual background, his opinion
is entitled to the special weight accorded an impartial medical examiner and is sufficient to meet
the Office’s burden of proof to establish that appellant had no further disability due to her
accepted physical conditions of right epicondylitis and right de Quervain’s tendinitis.9
The Board notes that the record contained no conflict in opinion regarding whether
appellant sustained bilateral CTS due to employment factors at the time of her referral to
Dr. Hall. Dr. Taylor, appellant’s attending physician, did not diagnose employment-related CTS
prior to Dr. Hall’s report. Dr. Hall diagnosed CTS which he attributed to nonemploymentrelated factors. He provided rationale for his opinion by explaining that appellant’s EMG was
positive four years after she stopped work and thus, attributed the cause to obesity or a systemic
disorder. Dr. Hall’s opinion, as an Office referral physician, is well rationalized and based on a
through physical examination; thus, his opinion represents the weight of the evidence and
establishes that appellant did not have employment-related CTS.
The remaining evidence of record submitted subsequent to Dr. Hall’s report and prior to
the Office’s termination of compensation is insufficient to overcome the weight accorded him as
the impartial medical examiner on the issue of whether appellant has any further residuals of her
right epicondylitis or right de Quervain’s tendinitis. Appellant submitted a report from
Dr. Taylor dated January 10, 2006. Dr. Taylor diagnosed bilateral CTS, lateral humeral
epicondylitis and early degenerative osteoarthritis of the first metacarpal joint. He asserted that
appellant required work restrictions. Dr. Taylor’s report, however, is insufficient to overcome
the weight according the opinion of the impartial medical examiner or create a new conflict as he
was on one side of the conflict resolved by the impartial medical examiner.10 Additionally, he
did not attribute appellant’s bilateral CTS to her employment injury and thus, his opinion is of
little probative value on that issue.11
The Board finds, however, that the Office improperly terminated appellant’s
compensation as Dr. Hall did not address whether she had any disability from her accepted
conditions of right extensor tendinitis, left arm tendinitis and left epicondylitis. The Office
accepted these conditions and has the burden to establish that disability from these conditions
8

Manuel Gill, 52 ECAB 282 (2001).

9

Jaja K. Asaramo, 55 ECAB 200 (2004).

10

William Morris, 52 ECAB 400 (2001).

11

Conrad Hightower, 54 ECAB 796 (2003).

7

ceased prior to terminating benefits.12 It is unclear from the record whether the Office provided
Dr. Hall with a statement of accepted facts.13 As he did not address appellant’s accepted
conditions of right arm extensor tendinitis, left arm tendinitis and left epicondylitis, his report is
insufficient to show that she had no further disability resulting from these conditions.
The Board further finds that the Office failed to establish that appellant had no further
disability from her accepted condition of chronic pain syndrome. On December 7, 2004
Dr. Forman found that appellant was unable to work because of “residuals of her chronic pain,
which she perceives as her primary problem.” On June 22, 2005 Dr. Forman reviewed Dr. Hall’s
report and noted that Dr. Hall found no objective evidence of the accepted conditions. He
concluded, “I do not find that any of the emotional diagnoses are related to work prior to the
injury or accelerated, aggravated or precipitated them.” Dr. Forman relied upon Dr. Hall’s
finding that appellant had no evidence of any accepted condition in finding that she had no
residuals of her chronic pain syndrome. As discussed, however, Dr. Hall’s opinion is insufficient
to establish that appellant had no employment-related disability or residual condition due to her
accepted conditions of right extensor tendinitis, left arm tendinitis and left de Quervain’s
tendinitis. Consequently, Dr. Forman’s opinion is based on an inaccurate factual background.14
The Office’s burden of proof to terminate benefits includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.15 As
Dr. Forman’s opinion is not based on an accurate factual background, his report is insufficient to
establish that appellant had no further disability due to her chronic pain syndrome.
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.16 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.17
ANALYSIS -- ISSUE 2
The Office met its burden of proof to terminate authorization for medical treatment of
appellant’s right epicondylitis and right de Quervain’s tendinitis based on the opinion of
12

David W. Pickett, 54 ECAB 272 (2002).

13

The Office provides a physician with a statement of accepted facts to assure that the medical specialist’s report
is based upon a proper factual background. Helen Casillas, 46 ECAB 1044 (1995). The statement of accepted facts
must include the claimed or accepted conditions. Federal (FECA) Procedure Manual, Part 3 -- Medical,
Requirements for Medical Reports, Chapter 3.600.3 (October 1990).
14

See John W. Montoya, 54 ECAB 306 (2003) (medical conclusions based on inaccurate or incomplete histories
are of little probative value).
15

Daniel F. O’Donnell, Jr., 54 ECAB 456 (2003).

16

Pamela K. Guesford, 53 ECAB 727 (2002).

17

Id.

8

Dr. Hall, the impartial medical specialist, who found that appellant had no residuals of these
conditions. He provided rationale for his findings by explaining that the findings on physical
examination showed no evidence of any continuing right epicondylitis and right de Quervain’s
tendinitis.
The Board finds, however, that the Office failed to meet its burden of proof to terminate
medical benefits for the accepted conditions of right arm extensor tendinitis, left epicondylitis
and left arm tendinitis as Dr. Hall did not address whether appellant had any residuals of these
conditions. The Office further failed to meet its burden of proof to terminate authorization for
treatment of chronic pain syndrome as Dr. Forman based his opinion on an inaccurate history,
that of appellant having no further residuals of her accepted physical employment injuries. His
opinion, consequently, is insufficient to meet the Office’s burden to show that appellant had no
residuals of her employment-related condition requiring further medical treatment.18
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation and
authorization for medical benefits effective February 1, 2006 on the grounds that she had no
further employment-related disability or condition due to her accepted conditions of right
epicondylitis and right de Quervain’s tendinitis. The Board finds that the Office improperly
terminated appellant’s compensation and authorization for medical benefits for the accepted
conditions of right arm extensor tendinitis, left arm tendinitis and left de Quervain’s tendinitis.

18

See Jaja K. Asaramo, supra note 9.

9

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 1, 2006 is affirmed in part and reversed in part.
Issued: March 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

